DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 12/15/2021, with respect to the rejection(s) of amended claim(s) 1 under Formanski and Akaboshi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Formanski and the new prior art of Baur et al. (US 2014/0178779 A1, hereafter Baur) as necessitated by the claim amendments.  

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 includes the limitation of a “peek portion” in reference to an elevated feature in figure 3.  For purposes of examination it has been assumed that this is a misspelling of a “peak portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formanski et al. (US 2004/0151958 A1, hereafter Formanski) in view of Baur et al. (US 2014/0178779 A1, hereafter Baur).
With regard to claim 1, Formanski teaches a fuel cell system comprising:
a fuel cell stack [0006, 0033, fig. 7];
a supply pipe configured to supply a cathode gas to the fuel cell stack (air line 42 to air line 20) [0006, fig. 7];
a discharge pipe configured to discharge a cathode off gas from the fuel cell stack (cathode exhaust line 30) [0007, fig. 7]
an expander (expander 102) connected to the discharge pipe, and configured to expand the cathode off gas [0031, 0033, fig. 7]; and
a gas liquid separator (water separator 32) provided at the discharge pipe positioned between the fuel cell stack and the expander, and configured to separate water from the cathode off gas and discharge the water [0007, fig. 7],
wherein the gas liquid separator is disposed above the expander, and has a water discharge pipe (line 38) configured to discharge the water [0007, fig. 7]; and
the water discharge pipe (line 38) and the first discharge pipe (cathode exhaust lines 34 and 104) are connected to the gas liquid separator (water separator 32) [0007, fig. 7].
Formanski teaches a first discharge pipe (lines 34 and 104) between the gas liquid separator (32) and the expander [0007, fig. 7] but does not explicitly teach that the water discharge pipe is connected to a connector part of the discharge pipe or that the discharge pipe includes a second discharge pipe on the downstream of the expander.  
Formanski does not explicitly teach that the gas liquid separator is located above the expander in a gravity direction or that the discharge pipe extends obliquely down from the gas liquid separator.  However this would be an obvious variant to one of ordinary skill in the art since it would only require a rearrangement of parts and it is known in the art to arrange parts to allow for gravity force to discharge water, as evidenced by Baur [0019].  See MPEP 2144.04 VI.
With regard to claim 2, Formanski teaches the discharge pipe between the expander and the gas liquid separator is connected to an upper end of the gas liquid separator (line 34 connected to upper end of gas liquid separator as seen in fig. 7) [0007, fig. 7].
With regard to claim 9, Formanski teaches the water discharge pipe comprises a hard pipe (water vapor line 38) that is inclined downward [0007, fig. 7].  However, in the same field of endeavor, Baur teaches a fuel cell system with a gas liquid separator (18, 21) with a discharge pipe (19) that bypasses an expander (turbine 14) and is connected to a connection portion (pipe junction as seen in fig. 1) of a second discharge pipe 
With regard to claim 11, Formanski teaches a first discharge pipe (lines 34 and 104) between the gas liquid separator (32) and the expander [0007, fig. 7] but does not explicitly teach that the water discharge pipe is connected to a connector part of the discharge pipe or that the discharge pipe includes a second discharge pipe on the downstream of the expander.  However, in the same field of endeavor, Baur teaches a fuel cell system with a gas liquid separator (18, 21) with a discharge pipe (19) that bypasses an expander (turbine 14) and is connected to a connection portion (pipe junction as seen in fig. 1) of a second discharge pipe downstream of the expander with a first end connected to the expander (as seen in fig. 1) [0018-0021, fig. 1-2].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the water discharge and expander connection arrangement of Baur with the fuel cell of Formanski for the benefit of allowing for removal of water via exhaust air from the fuel cell [Baur 0021].  
Formanski does not explicitly teach that the connector part is positioned above the first end of the second discharge pipe gravity direction.  However this would be an obvious variant to one of ordinary skill in the art since it would only require a rearrangement of parts and it is known in the art to arrange parts to allow for gravity force to discharge water, as evidenced by Baur [0019].  See MPEP 2144.04 VI.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formanski and Baur as applied to claims 1-2, 9, and 11 above, and further in view of Pryor (US 2017/0338500 A1, hereafter Pryor).
With regard to claim 3, modified Formanski does not explicitly teach a bypass pipe.  However, in the same field of endeavor, Pryor teaches a bypass pipe (line to bypass valve 120) configured to allow a cathode gas to flow from the supply pipe to a discharge pipe provided between the supply pipe and discharge pipe and the bypass pipe is connected to a gas liquid separator (via line from liquid knock out 138 to bypass vale 120) [0018, fig. 3].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the bypass of Pryor with the fuel cell of modified Formanski for the benefit of providing air to assist removing liquid from a mixture before the mixture enters an expander [Pryor 0018].
With regard to claim 4, modified Formanski does not explicitly teach a bypass pipe.  However, in the same field of endeavor, Pryor teaches a bypass pipe connected to a bypass pipe at a unit structural body (t to line to bypass valve 120 and line to humidifier 124) that includes a portion configured to serve as the supply pipe that causes the cathode gas to flow toward the fuel cell stack (line from t to upper portion of humidifier 124) and a portion configured to serve as the bypass pipe connected to the gas liquid separator (line to bypass valve 120 and liquid knock out 138) [0018, fig. 3].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the bypass of Pryor with the fuel cell of modified Formanski for the benefit .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formanski, Baur, and Pryor as applied to claims 3-4 above, and further in view of Ito et al. (US 2020/0136157 A1, hereafter Ito).
With regard to claim 5, modified Formanski does not explicitly teach a humidifier provided at the supply pipe and the discharge pipe.  However, in the same field of endeavor, Ito teaches the use of a humidifier (34b) provided at a supply pipe and discharge pipe the humidifier being configured to humidify the cathode gas by the cathode off gas [0036, 0039, fig. 1].  It would have been obvious to one of ordinary skill in the art to use the humidifier of Ito with the fuel cell of modified Formanski for the benefit of humidifying oxidant gas with oxidant off gas [0036].  Positioning the gas liquid separator downstream of the humidifier would have been obvious to one of ordinary skill in the art since the gas liquid separator would interfere with the humidifiers ability to humidify oxidant gas with oxidant off gas if placed before the humidifier.  Positioning the gas liquid separator below the humidifier would be an obvious variant to one of ordinary skill in the art since it would provide the same function and only require a rearrangement of parts and it is known in the art to arrange parts to allow for gravity force to discharge water, as evidenced by Baur [0019].  See MPEP 2144.04 VI.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formanski, Baur, Pryor, and Ito as applied to claim 5 above, and further in view of Autenrieth et al. (DE 19953799 A1, hereafter Autenrieth).
With regard to claim 6, modified Formanski does not explicitly teach a supply side gas liquid separator.  However, in the same field of endeavor, Autenrieth teaches the use of a gas liquid separator on a fuel cell [0007].  It would have been obvious to one of ordinary skill in the art to use the gas liquid separator of Autenrieth with the fuel cell of modified Formanski for the benefit of allowing for the use of humidified process gas without the formation of droplets [Autenrieth 0007-0010].  Since Autenrieth teaches the gas liquid separator is in contact with the fuel cell it would necessarily be between the humidifier and the fuel cell of modified Formanski.  Disposing the separator above the expander and including a water discharge pipe would be obvious to one of ordinary skill in the art since this would allow for integration with the exhaust components taught by modified Formanski detailed in the rejection of claim 1 above and it is known in the art to arrange parts to allow for gravity force to discharge water, as evidenced by Baur [0019].  See MPEP 2144.04 VI.

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formanski and Baur as applied to claims 1-2, 9 and 11 above, and further in view of Lee (US 2018/0342744 A1, hereafter Lee).
With regard to claim 7, modified Formanski does not explicitly teach curved portions on the discharge pipe.  However, in the same field of endeavor, Lee teaches a portion that curves upward and a portion that curves downward [0071, fig. 4].  It would 
With regard to claim 10, modified Formanski does not explicitly teach curved portions on the discharge pipe.  However, in the same field of endeavor, Lee teaches a portion that curves upward and a portion that curves downward which would create a peak portion (above line 137 as seen in fig. 4) [0071, fig. 4].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the curved portions (including a peak portion) of Lee with the exhaust of modified Formanski for the benefit of controlled collection of condensed water [Lee 0071].  Modified Formanski would not explicitly teach locating the connector part downstream and lower than the peak portion or the discharge pipe lower than the connection portion.  However positioning the components in this manner would be an obvious variant to one of ordinary skill in the art since it would provide the same function and only require a rearrangement of parts and it is known in the art to arrange parts to allow for gravity force to discharge water, as evidenced by Baur [0019].  See MPEP 2144.04 VI.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formanski and Baur as applied to claims 1-2, 9, and 11 above, and further in view of Akaboshi (US 2016/0221433 A1, hereafter Akaboshi).
With regard to claim 8, Formanski teaches the fuel cell is mounted in a fuel cell vehicle [0029] and teaches a water discharge pipe extending from a gas liquid separator [0007, fig. 7].  Formanski does not explicitly teach that the water discharge pipe is 
Modified Formanski does not explicitly teach that the discharge pipes extend toward a rear side of the fuel cell vehicle.  However, in the same field of endeavor, Akaboshi teaches discharging components from the rear of a vehicle in a combined exhaust (which would obviate extending discharge components towards a rear of a vehicle) [0029, fig. 1].  It would have been obvious to one of ordinary skill in the art to use the connection part linking the water discharge pipe and cathode off gas discharge pipe and rear location of exhaust/discharge components of Akaboshi with the fuel cell of modified Formanski for the benefit of preventing trouble with drainage water from fuel cell operation and reducing turbulence and noise [Akaboshi 0029, 0055].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRENT C THOMAS/Examiner, Art Unit 1724   

/STEWART A FRASER/Primary Examiner, Art Unit 1724